Case 4:20-cv-02718 Document 1-5 Filed on 08/04/20 in TXSD Page 1 of 2




             EXHIBIT D
                                                                                Page 1 of 1
             Case 4:20-cv-02718 Document 1-5 Filed on 08/04/20 in TXSD Page 2 of 2
                                                                   EXHIBIT D


 Skip to Main Content Logout My Account My Cases Search Menu New Civil Search Refine Search Back                Location : All Courts Images Help

                                                       REGISTER OF ACTIONS
                                                             CASE NO. 20-06-07588

Peakday Kep, Narysynuon Kep VS. Capitol One Bank (USA), N.A.            §                                      Contract-Other >$100,000 but
                                                                                                   Case Type:
                                                                        §                                      <$200,000
                                                                        §                          Date Filed: 06/29/2020
                                                                        §                           Location:
                                                                        §


                                                               PARTY INFORMATION

                                                                                                                    Attorneys
Defendant      Capitol One Bank (USA), N.A.                                                                         David H. Herrold
                                                                                                                     Retained
                McLean, VA 22102
                                                                                                                    918-586-5711(W)


Plaintiff      Kep, Narysynuon                                                                                      Williams M. Walls
                                                                                                                     Retained
                                                                                                                    281-772-8068(W)


Plaintiff      Kep, Peakday                                                                                         Williams M. Walls
                                                                                                                     Retained
                Spring, TX 77386
                                                                                                                    281-772-8068(W)


                                                         EVENTS & ORDERS OF THE COURT

           OTHER EVENTS AND HEARINGS
06/29/2020 Original Petition (OCA)
06/29/2020 E-Filed Original Petition Document
06/29/2020 Jury Trial Requested
06/29/2020 Jury Fee Paid
06/30/2020 Request For Service
06/30/2020 Citation
               Capitol One Bank (USA), N.A.                      Unserved
08/03/2020 Answer
08/04/2020 Intra-County Court Transfer Order


                                                             FINANCIAL INFORMATION



             Plaintiff Kep, Peakday
             Total Financial Assessment                                                                                                     415.00
             Total Payments and Credits                                                                                                     415.00
             Balance Due as of 08/04/2020                                                                                                     0.00

06/29/2020 Transaction Assessment                                                                                                            415.00
06/29/2020 E-File Electronic Payment Receipt # 2020-271933                             Kep, Peakday                                        (415.00)




http://odyssey.mctx.org/Secured/CaseDetail.aspx?CaseID=2390866                                                                          8/4/2020
